Name: Commission Regulation (EEC) No 215/89 of 27 January 1989 amending Regulation (EEC) No 1546/88 laying down detailed rules for the application of the additional levy referred to in article 5c of Council Regulation (EEC) No 804/68
 Type: Regulation
 Subject Matter: processed agricultural produce;  production
 Date Published: nan

 No L 25/72 Official Journal of the European Communities 28 . 1 . 89 COMMISSION REGULATION (EEC) No 215/89 of 27 January 1989 amending Regulation (EEC) No 1546/88 laying down detailed rules for the application of the additional levy referred to in Article 5c of Council Regulation (EEC) No 804/68 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 5c (7) thereof, Whereas Commission Regulation (EEC) No 1546/88 (3), as last amended by Regulation (EEC) No 3367/88 (4), laid down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 ; Whereas the Community reserve referred to in Article 5c (4) of Regulation (EEC) No 804/68 was fixed by Council Regulation (EEC) No 2237/88 (*) at 443 000 tonnes for the period 1 April 1988 to 31 March 1989 ; whereas this reserve should be distributed for the period concerned ; whereas given the situation in the Member States the quantities allocated when the Community reserve for the previous period was distributed should be kept unchanged for the fifth period ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 1 546/88 the opening words of the second paragraph are hereby replaced by the following : 'For each of the periods 1 April 1987 to 31 March 1988 and 1 April 1988 to 31 March 1989 the Community reserve referred to in Article 5c (4) of Regulation (EEC) No 804/68 shall be distributed as follows Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28: 6. 1968, p. 13. (*) OJ No L 110, 29 . 4. 1988 , p. 27. 0 OJ No L 139, 4. 6. 1988, p. 12. W OJ No L 296. 29 . 10 . 1988. D . 49 . 0 OJ No L 197, 26. 7. 1988, p. 39.